DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-11 are pending and examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,829,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘046 patent are directed to treating pain and inflammation associated with ligaments, tendons, joints, etc.  Further, the same carriers are claimed in the ‘046 patent as the present application.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,476,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘316 patent are directed to a product comprising the claimed API with the claimed carriers in the same form.  Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. See M.P.E.P. § 2144.04.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,500,184. Although the claims at issue are the claims of the ‘184 patent are directed to a product comprising the claimed API with the claimed carriers in the same form.  Further, the ‘184 patent claims purity of at least 95%.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,080,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘735 patent are directed to a product and method comprising the claimed API with the claimed carrier in the same form.  Further, the ‘735 claims are directed to the claimed forms and treating pain, swelling and inflammation, which would all be expected symptoms of the claimed subject population.  
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,770,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘428 patent are directed to treating pain and inflammation associated with ligaments, tendons, joints, tendonitis, gout, and other others.  
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,492,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘420 patent are directed to treating pain and inflammation associated with ligaments, tendons, joints, tendonitis, gout, and other others.  Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. See M.P.E.P. § 2144.04.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,975,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘297 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                           
/JARED BARSKY/Primary Examiner, Art Unit 1628